     Case: 4:19-cr-00325-JAR Doc. #: 85 Filed: 05/14/20 Page: 1 of 1 PageID #: 184


                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF MISSOURI
                                  EASTERN DIVISION

UNITED STATES OF AMERICA,                      )
                                               )
               Plaintiff,                      )
                                               )
         vs.                                   )             Case No. 4:19CR00325 JAR
                                               )
JALON MOORE,                                   )
                                               )
               Defendant.                      )

                              MEMORANDUM AND ORDER

       This matter is before the Court on the Report and Recommendation of United States Magistrate

Judge David D. Noce (ECF No. 84). On February 12, 2020, Defendant filed a Pro Se Motion to Dismiss

Indictment for Violation of Speedy Trial Act (ECF No. 69).

       Pursuant to 28 U.S.C. § 636(b), these matters were referred to United States Magistrate Judge

David D. Noce, who filed a Report and Recommendation on April 29, 2020 (ECF No. 84). The

Magistrate Judge recommends that the Motion to Dismiss (ECF No. 69) be denied. Neither party has

filed objections or otherwise responded to the Report and Recommendation. After de novo review of

this matter, this Court adopts the Magistrate Judge’s recommendation.

       Accordingly,

       IT IS HEREBY ORDERED that the Report and Recommendation of the United States

Magistrate Judge [84] is SUSTAINED, ADOPTED, AND INCORPORATED herein.

       IT IS FURTHER ORDERED that the Motion to Dismiss Indictment for Violation of Speedy

Trial Act [69] is DENIED.

  Dated this 14th day of May ,2020.



                                                   JOHN A. ROSS
                                                   UNITED STATES DISTRICT JUDGE
